DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to because it lacks a “Brief Description of the Drawings” section, along w/ a brief description of each of the figures (individually).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0266002 A1.
Paragraph numbers 132, 134, 207 and 392 in this US 2015/0266002 A1 speak of a passive NOx absorber that contains a zeolite as well as platinum and palladium in quantities that range from 0.001 to 10 weight percent.  Paragraph number 224 also seems to indicate that the zeolite is part of the passive NOx absorber.  Paragraph number 207 mentions the provision of a washcoat containing the passive NOx absorber, zeolite and catalytic materials.  Paragraph number 190 also mentions the presence of oxidation catalysts, such as platinum and palladium.  Paragraph number 1190 also mentions the presence of a SCR unit in the exhaust gas treatment system.  Thus, the discussed portions of this US 2015/0266002 A1 reasonably seem to meet the limitations set forth in at least the Applicants’ claims 1, 8, 10 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 3, 6, 7, 8, 9, 10, 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0266002 A1 in view of U. S. Pat. 10,669,910 B2.
  Paragraph numbers 132, 134, 207 and 392 in this US 2015/0266002 A1 speak of a passive NOx absorber that contains a zeolite as well as platinum and palladium in quantities that range from 0.001 to 10 weight percent.  Paragraph number 224 also seems to indicate that the zeolite is part of the passive NOx absorber.  Paragraph number 207 mentions the provision of a washcoat containing the passive NOx absorber, zeolite and catalytic materials.  Paragraph number 190 also mentions the presence of oxidation catalysts, such as platinum and palladium.  Paragraph number 1190 also mentions the presence of a SCR unit in the exhaust gas treatment system.  Thus, the discussed portions of this US 
	The difference between the Applicants’ claims and this US 2015/0266002 A1 is that the Applicants’ dependent claims 3, 6, 7, 9, and 11 also specify distinct zeolite framework structures that do not appear to be expressly recited in this US 2015/0266002 A1 (such as AEI, CHA, BEA, etc.).
	U. S. Pat. 10,669,910 B2 is also directed to the art of passive NOx absorbers (please see at least the abstract in this U. S. Pat. 10,669,910 B2), wherein col. 39 lns. 33 et seq. specifically mentions that zeolites having a framework structure of AEI, CHA, BEA, etc. may be a component of the passive NOx absorber.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have selectively chosen zeolites having a framework of AEI, CHA, BEA, etc. mentioned in at least col. 39 lns. 33 et seq. in this U. S. Pat. 10,669,910 B2 for the zeolite used in the composition and process described in US 2015/0266002 A1, in the manner embraced in the scope of at least the Applicants’ dependent claims 3, 6, 7, 9 and 11, because the description provided in col. 39 lns. 33 et seq. in this U. S. Pat. 10,669,910 B2 renders such selection of AEI, CHA, BEA . . . zeolite frameworks as an obvious and useful expedient in this passive NOx absorber art, and selecting obvious and useful expedients in the art is evidence of prima facie obviousness.
	The difference between the Applicants’ claims and this US 2015/0266002 A1 reference is that the Applicants’ dependent claim 13 also calls for the provision of zeolite (that may have the CHA framework structure) that is exchanged w/ copper, iron or copper and iron as the material for the SCR unit.
	Col. 36 lns. 39-54 in U. S. Pat. 10,669,910 B2 mentions the use of zeolites (that may have a CHA framework structure: please also see col. 37 lns. 14-34 in this U. S. Pat. 10,669,910 B2) that may also contain iron as the material for a SCR unit.
prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 2, 4 and 5 have been allowed over these US 2015/0266002 A1 and also U. S. Pat. 10,669,910 B2 references because neither of these US 2015/0266002 A1 or this U. S. Pat. 10,669,910 B2 references teach or suggest the Applicants’ claimed provision and/or use of the specific zeolites mentioned in the Applicants’ claims 2, 4 and 5.

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
	US 2019/0217269 A1 and also US 2016/0250594 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736